Lee A. Droegemueller Commissioner of Education Kansas State Board of Education 120 S.E. 10th Avenue Topeka, Kansas  66612-1182
Dear Mr. Droegemueller:
As commissioner of education for the state board of education, you request our opinion regarding whether a community college may charge out-district tuition for a course taught in whole or in part at Wichita state university pursuant to an agreement between the community college and Wichita state university.
According to the information provided, a community college offered to provide community college courses on the campus of Wichita state university if the university would provide classroom facilities. Pursuant to an agreement between the community college and the university, such courses have been provided for the last few years and are presently being provided.
K.S.A. 1993 Supp. 71-609, as amended by L. 1994, ch. 179, sec. 1, states in part:
  "(c) No out-district tuition shall be based upon or charged for credit hours in any subject or course all or the principal part of which is taught at Fort Hays state university or at Wichita state university under an agreement entered into by a community college and  the either such university.  The provisions of this subsection shall expire on June 30, 1995, unless amended by act of the legislature prior to such date." (Emphasis denotes new language.)
The interpretation of a statute is a matter of law and it is the function of the court to interpret the statute to give it the effect intended by the legislature.  State v. Schlein, 253 Kan. 205, 209
(1993).  It is a fundamental rule of statutory construction that when a statute is clear and unambiguous, the court must give effect to the legislative intent therein expressed rather than make a determination of what the law should or should not be.  Id. at 219.
The provisions of subsection (c) of K.S.A. 1993 Supp. 71-609, as amended, are clear and unambiguous.  Thus, no room is left for statutory construction.  Schlein, 253 Kan. at 219.  K.S.A. 1993 Supp. 71-609, as amended, does not establish formalities for an agreement between a community college and a university.  While there may be a factual question regarding the existence of an agreement between a community college and Wichita state university, if one does exist the authority to charge out-district tuition is subject to K.S.A. 1993 Supp. 71-609, as amended. Therefore, pursuant to the provisions of K.S.A. 1993 Supp. 71-609, as amended, no out-district tuition may be charged for credit hours in any subject or course all or the principal part of which is taught at Wichita state university under an agreement entered into by a community college and Wichita state university.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Richard D. Smith Assistant Attorney General
RTS:JLM:RDS:jm